Citation Nr: 0017940	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for right knee 
medial meniscectomy with tenderness and slight muscle 
atrophy, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
October 1994.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for a right knee disability was granted, 
and awarded a noncompensable evaluation.

Subsequently, the RO granted a higher initial evaluation of 
10 percent for this disability.  However, the veteran's 
appeal concerning these issues remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The Board notes that the Court, in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case concerning an appeal from the initial 
assignment of a disability evaluation, as the RO had 
characterized the issue in the statement of the case as one 
of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  This 
case differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected right knee medial 
meniscectomy with tenderness and slight muscle atrophy is 
manifested by symptoms of pain and antalgic gait, weakness, 
and atrophy but no evidence of episodes of locking or 
collapse and no findings of effusion, subluxation, or 
instability.

3.  The veteran's service-connected degenerative arthritis of 
the right knee is manifested by painful and limited right 
knee joint motion, measured as extension to 0 degrees and 
flexion of no less than 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for the service-connected right knee medial 
meniscectomy with tenderness and slight muscle atrophy are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (1999).

2.  The criteria for a rating greater than 10 percent for the 
service-connected degenerative joint disease of right knee 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In March 1998, the Board remanded this case for further 
development, including procuring additional medical treatment 
records, affording the veteran another VA examination, and 
considering the various manifestations of his right knee 
disability under VAOPGCPREC 23-97 (7/1/97) and Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

A review of the claims file shows that the RO complied with 
the terms of the Remand.  In June 1998, the RO sent the 
veteran a letter requesting that he authorize release of any 
private medical treatment records concerning his right knee, 
including that of any potential employers.  The veteran 
declined to respond.  Nonetheless, the RO requested records 
of treatment accorded the veteran at VA Medical Center (VAMC) 
New Orleans, Louisiana.  In addition, a June 1999 VA 
examination report is now of record.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  A rating decision dated in January 1995 
originally granted service connection for a right knee 
disability described as post operative partial lateral 
meniscectomy, right knee, with chondral changes, assigning a 
noncompensable evaluation under Diagnostic Code 5259, 
effective in October 1994 and based on the evidence then of 
record, which included service medical records and a January 
1995 VA examination report.

Service medical records show that the veteran underwent right 
knee arthroscopy with partial right lateral meniscectomy in 
September 1993, while in service.  Hospital records show he 
was discharged with a diagnosis of lateral meniscus tear with 
Grade 3 chondral changes of lateral compartment.  Subsequent 
to this surgery, however, the veteran continued to complain 
of and seek treatment for pain in the right knee.  These 
records show he was treated with, inter alia, profiles and 
physical therapy.  A consultation report, dated in March 
1994, reflects findings of active range of motion measured at 
zero to 90 degrees and passive range of motion, at zero to 
140 degrees.  Quadriceps strength was 5/5 but with pain on 
increased resistance.  The examiner further noted patellar 
grind and tenderness to palpitation.  Results of X-rays taken 
in April 1994 reveal no evidence of acute osseous, articular 
or soft tissue pathology.  Service medical records indicate 
that the veteran's complaints of right knee pain did not 
resolve, and that the veteran was referred for Medical 
Evaluation Board (MEB); yet no MEB report is of record.  His 
report of medical examination at discharge, dated in August 
1994, reveals findings of decreased muscle strength, measured 
at 3/5, in the right lower extremity, right knee.  

The January 1995 examination report notes complaints of 
constant pain in the right knee, but reveals no objective 
findings of pain.  The range of right knee joint motion was 
measured at zero to 140 degrees.  The examiner specifically 
noted no findings of pain upon movement, and further noted no 
findings of instability and that the patella moved freely.  
The report shows the knees measured 16 centimeters in 
circumference, bilaterally.  Results of X-rays taken in 
conjunction with the examination evidenced normal right knee.

In March 1996, the RO hearing officer determined that the 
veteran's right knee disability met the criteria for a 10 
percent evaluation, effective in October 1994, based on the 
veteran's July 1995 testimony and an October 1995 VA 
examination report.  In the hearing, the veteran testified 
that he experienced aching pain, popping, swelling, weakness, 
and giving way in the right knee; that he had difficulty 
lifting more than 25 pounds, standing more than 10-15 
minutes, and climbing stairs and ladders; and that he cannot 
squat.  He stated that he had been prescribed a brace for his 
knee after the inservice surgery and argued that his right 
knee condition made it difficult for him to find employment 
secondary to his physical limitations.  The examination 
report noted subjective complaints of constant pain, giving 
way, swelling, and stiffness.  The examiner noted objective 
findings of tenderness in and about the patellar area, 
minimal crepitation on motion, and 1+ swelling but no 
ligamentous laxity and no gross deformity.  Range of motion 
was measured at zero to 110.  Results of X-rays evidence 
minimal narrowing of the right knee joint, especially in the 
medial compartment.  Other visualized bones were noted to 
appear intact.  The examiner diagnosed degenerative joint 
disease of the right knee and chondromalacia of the patella.

As noted above, the Board remanded this claim to the RO for 
further development, including further examination and 
consideration as to whether or not other of the 
manifestations of the veteran's right knee disability should 
be afforded separate, compensable evaluations in accordance 
with VAOPGCPREC 23-97.  As noted above, the veteran did not 
respond to the RO's request for additional records.  The RO 
requested further records from VAMC New Orleans, but received 
only duplicates of documents that were already of record.

The veteran underwent private evaluation under contract by VA 
in June 1999.  The report reflects subjective complaints of 
pain, popping, giving way, locking, and increased pain upon 
climbing stairs.  The examiner measured range of motion at 
zero to 125 degrees, at which point the veteran expressed 
pain.  Further motion to 135 degrees was possible but only 
with pain.  The examiner noted additional findings of 1+ 
effusion, anterolateral joint line tenderness, and one-half 
inch atrophy in the right thigh and calf but no instability 
or crepitus.  The veteran ambulated with a significant 
antalgic gait, which the examiner observed to be persistent 
and consistent even when the veteran was not aware he was 
being watched.  When asked to perform a deep knee bend, he 
complied incompletely, using his hands to assist.  Similarly, 
when asked to sit on the floor and get up again he 
compensated with his left lower extremity, keeping his right 
leg extended.  Results of X-rays were reported to show 
narrowing of the medial compartment with marginal spurring at 
the edge.  The examiner diagnosed degenerative joint disease 
of the right knee, medial compartment, moderate severity, 
manifested by quadriceps atrophy, limited range of motion, 
antalgic gait, and narrowing of the medial compartment on 
X-ray.

In response to the specific questions the Board asked of the 
examiner in the March 1998 remand, the private examiner 
replied that he could not quantify weakened movement and 
excess fatigability.   Incoordination and change in the 
patient's skin indicative of disuse or vascular abnormality 
were not found.  Concerning employability, the examiner noted 
that the veteran would required sedentary employment due to 
his marked inability to squat or lift, and that he would 
require a job site within one block of his parking space due 
to ambulatory impairment.  Finally, the examiner specifically 
noted that the veteran's subjective complaints as presented 
were compatible with the objective findings.  Pain was 
visibly manifested with forced deep flexion of the right 
knee.

Based on the foregoing, the RO confirmed and continued the 10 
percent evaluation under Diagnostic Code 5259 for those 
symptoms attributable to that part of the right knee 
disability described as medial meniscectomy with tenderness 
and slight muscle atrophy, and further assigned a separate, 
compensable 10 percent evaluation, under Diagnostic Code 
5010, for those symptoms attributable to that part of the 
right knee disability described as degenerative joint disease 
of the right knee, under Diagnostic Code 5010.  The RO 
effectuated the separate, compensable 10 percent evaluation 
under Diagnostic Code 5010 October 10, 1995, stating as its 
reason that this is the date of the first medical evidence 
reflecting X-ray findings of arthritis in the right knee 
joint.

The veteran has appealed the assignment of the 10 percent 
evaluations assigned his service-connected medial 
meniscectomy with tenderness and slight muscle atrophy, and 
his service connected degenerative joint disease of the right 
knee.  In particular, he testified in January 1998 before the 
undersigned member of the Board that he experiences severe, 
constant pain in his right knee that worsens with any 
activity or weightbearing; that his right knee swells; and 
that he experiences episodes of locking and giving way that 
occur one to two times per month.  He stated he cannot walk 
more than 100 yards, stand more than 20 minutes, or sit more 
than 30-60 minutes before he must rest or otherwise shift 
position.  He further testified that he continues to use his 
brace and now uses a cane, but that he treats himself and has 
not sought medical treatment for his right knee disability 
since approximately 1995.  He contends that his right knee 
disability adversely affects his ability to obtain and retain 
employment.  He explained that he is a carpenter by trade but 
can no longer work in his field because he cannot pass the 
physicals required to perform such physical labor. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The current 10 percent evaluation assigned for right knee 
medial meniscectomy with tenderness and slight muscle atrophy 
was assigned under Diagnostic Code 5259 for symptomatic 
removal of semilunar cartilage.  There is no higher 
evaluation afforded under this diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).

A higher evaluation could be warranted under Diagnostic Code 
5258 for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
However, the medical evidence does not show the required 
manifestations are present.  Service medical records reflect 
the veteran underwent only partial meniscectomy, and the June 
1999 report contains findings of effusion in the right knee 
joint.  In addition, he has testified, and the medical 
evidence establishes, that he experiences atrophy and 
weakness.  Service medical records show decreased strength, 
at 3/5, and the June 1999 report reveals one-half inch 
atrophy in both the right thigh and calf.  Nonetheless, the 
medical evidence shows no treatment for episodes of locking.  
Moreover, the medical evidence presents no clinical evidence 
of effusion. Specifically, results of X-rays dated in June 
1994 and January 1995 show a normal right knee.  Results of 
X-rays taken in October 1995 and those reported in the June 
1999 report show minimal narrowing of the right knee joint 
and narrowing of the medial compartment with marginal 
spurring at the edge.  In neither case does the examiner note 
findings of effusion.  

After consideration of the evidence, the Board finds that an 
initial evaluation of 10 percent, and no greater, is 
warranted for the veteran's right knee medial meniscectomy 
with tenderness and slight muscle atrophy, under Diagnostic 
Code 5259.  Specifically, as discussed above, the medical 
evidence simply does not present the findings of locking and 
effusion required by the criteria for the higher evaluation 
available under Diagnostic Codes 5258.

The current 10 percent evaluation assigned for degenerative 
joint disease of the right knee was assigned under Diagnostic 
Code 5010.  Diagnostic Code 5010 directs that arthritis due 
to trauma and documented by X-ray findings shall be rated as 
degenerative arthritis, Diagnostic Code 5003.  Diagnostic 
Code 5003 directs that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.) or under the evaluations provided under Diagnostic Code 
5003, which direct that arthritis established by X-ray 
findings and manifested by limitation of motion otherwise 
noncompensable under the appropriate diagnostic code for that 
specific joint will be rated 10 percent disabling for the 
involvement of each major joint or group of minor joints 
affected.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
limited motion includes painful motion.  See also 38 C.F.R. 
§ 4.59 (1999).  In addition, weakness and swelling are also 
manifestations considered by the criteria as indicative of 
limitation of the normal excursion of joint movement in 
different planes.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
However, in this case, the RO has included manifestations of 
swelling, weakness, and atrophy in its evaluation under 
Diagnostic Code 5259, which does contain pain as part of the 
criteria.  A note following Diagnostic Code 5003 indicates 
that the 10 percent and 20 percent evaluations provided by 
the diagnostic code are not to be combined with ratings based 
on limitation of motion.

In this case, the evidence shows that the veteran has limited 
range of right knee joint motion, with pain upon flexion.  
However, the medical evidence simply does not establish that 
the criteria for a rating greater than 10 percent under 
either Diagnostic Code 5260 or 5261 are met.  Under 
Diagnostic Code 5260, limitation of flexion of the leg is 
rated 0 percent when 60 degrees, 10 percent when 45 degrees, 
and 20 percent when 30 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg is rated 0 percent when 5 
degrees, 10 percent when 10 degrees, and 20 percent when 15 
degrees.  The medical evidence demonstrates that range of 
right knee joint motion was measured at zero to 140 degrees 
in January 1995, zero to 110 degrees in October 1995, and at 
zero to 125 degrees in June 1999.

After consideration of the evidence, the Board concludes that 
the initial rating of 10 percent under Diagnostic Code 5010 
is appropriate, for painful and limited motion not warranting 
a compensable evaluation under Diagnostic Code 5260 or 5261.  
Specifically, the medical evidence simply does not show that 
the veteran's right knee disability is characterized by 
limitation of flexion to 45 degrees or less, as required for 
a 10 percent rating under Diagnostic Code 5260, or limitation 
of extension to 10 degrees or more as required under 
Diagnostic Code 5261.

As noted above, in VAOPGCPREC 23-97 (July 1, 1997), it was 
held that where the manifestations of a condition create a 
separate disability, the symptomatology of which neither 
duplicates nor overlaps that of another condition, assigning 
a separate rating under the appropriate diagnostic code does 
not violate the provisions of 38 C.F.R. § 4.14, which 
prohibits evaluating the same manifestations of a condition, 
albeit diagnosed variously, under different ratings.  The 
opinion held, for example, that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether higher 
initial evaluations for the veteran's service-connected right 
knee medial meniscectomy with tenderness and slight muscle 
atrophy, under 5259; and degenerative joint disease of the 
right knee under Diagnostic Code 5010 are warranted, the 
Board will also analyze whether a compensable evaluation is 
warranted for other manifestations that may be rated under 
Diagnostic Codes 5256, 5257, 5262, and 5263.

Diagnostic Codes 5256, 5257, 5262, and 5263 afford 
compensable evaluations for, respectively, favorable 
ankylosis of the knee, slight impairment of the knee 
involving recurrent subluxation or lateral instability, 
malunion of the tibia and fibula characterized by slight knee 
or ankle disability, and genu recurvatum.  However, the Board 
finds that the required manifestations are not met.  First, 
while the veteran is diagnosed with degenerative joint 
disease, the medical evidence does not show that his right 
knee joint has been fused, either by disease or surgery.  
Rather, as above discussed, he has range of motion in the 
right knee joint from zero to 110 degrees at his most 
restricted.  Second, while the veteran has complained that 
his right knee is unstable, the medical evidence presents no 
findings of laxity or instability.  Moreover, the clinical 
records described above present no findings of subluxation.  
Rather, these reports reflect findings of pain and antalgic 
gait, weakness, atrophy, degeneration of joint space, and 
limitation of motion-findings that, as discussed above, are 
more appropriately compensated under Diagnostic Codes 5259 
and 5010.  Corroborating these findings, treatment records 
reveal no instances where the veteran has sought treatment 
for episodes of collapse or dislocation.  Third, while the 
medical evidence shows the veteran was prescribed a knee 
brace in service and, in June 1999, was described as having 
his right knee in a position of 5 degrees valgus, the record 
simply does not contain findings evidencing malunion of the 
tibia and fibula or hyperextension of the right knee joint.  

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations under 
Diagnostic Codes 5256, 5257, 5262 or 5263 are not warranted.

Separate compensable evaluations are also not warranted for 
the scars that are the result of the veteran's inservice 
right knee surgery.  Under Diagnostic Code 7803 and 7804, a 
10 percent evaluation is warranted for a scar that is poorly 
nourished with repeated ulceration or that is tender and 
painful on objective observation.  Diagnostic Code 7805 
affords a 10 percent evaluation for a scar that limits the 
function of the joint so affected.  However the medical 
evidence simply does not show that any of the required 
manifestations are present.  Rather, in January 1995, the 
scars were described as moveable and asymptomatic.  In 
October 1995 and June 1999, no findings at all were ascribed 
to the scars.  Concerning limitation of motion, the veteran 
has not contended, nor does the medical evidence show, that 
he experiences limitation of right knee joint motion due to 
the residuals scars.

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations for the 
residual scars under Diagnostic Codes 7803, 7804, or 7805 are 
not warranted.

This does not, however, preclude the granting of a higher 
evaluation for the right knee disability than has been 
granted herein.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for greater 
disability under various diagnostic codes, but the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
hospitalization for his right knee disability.  And, the 
veteran testified before the undersigned member of the Board 
that he has not sought treatment for his right knee since 
approximately 1995.  Rather, he treats himself with rest, 
soaking, elevation, and use of a cane.  Moreover, the 
disabling manifestations of pain and antalgic gait, weakness, 
atrophy, degeneration of joint space, and limitation of 
motion in the right knee do not present an unusual or 
exceptional disability picture.  The veteran has testified 
that he is unable to work in his field, as a carpenter, and 
that he has been refused employment because he is unable to 
pass the physicals required, due to his right knee 
disability.  However, the veteran has not presented any 
evidence of his inability to gain or retain employment 
because of his right knee.

As noted above, the Board remanded this case in March 1998, 
in part to obtain evidence that the veteran's right knee 
disability adversely affected his employability.  The RO 
requested in a June 1998 letter that the veteran identify 
potential employers who had denied him employment because of 
his right knee condition.  The veteran declined to respond.  
The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board notes that the examiner who conducted the June 1999 
examination opined that the veteran requires sedentary work 
because of his inability to squat or lift, and that, because 
of his ambulatory impairment, he requires a job site within 
one block of his parking space.  Nonetheless, he examiner has 
not stated the veteran cannot work.  Moreover, the veteran 
testified that he is currently employed as a security 
officer, and that a vehicle has been provided so that he can 
more easily make his rounds.  Hence, the evidence cannot show 
that the impairment resulting from the right knee disability, 
alone, markedly interferes with his employment.  Thus, there 
is no evidence that the impairment resulting solely from the 
right knee disability warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the right knee medial 
meniscectomy with tenderness and slight muscle atrophy and 
degenerative joint disease of the right knee are adequately 
compensated by the ratings discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of painful and limited 
movement, pain, antalgic gait, atrophy, swelling, and 
weakness were noted by the examiners.  No findings were made 
of abnormal movement, guarding of movement, or changes in 
condition of the skin indicative of disuse.  In addition, the 
veteran complained of locking, collapse, and instability, 
which were not shown by the medical evidence.  As the 
veteran's complaints of pain, weakness, and swelling have 
been compensated, they do not, by themselves, support an 
assignment of a higher or separate, compensable evaluation 
other than that which is confirmed and awarded by this 
decision.  As discussed above, the ratings now assigned for 
the right knee disability account for the painful and limited 
motion, weakness, atrophy, pain and antalgic gait 
demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45 is either not contended or not shown.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability rating during the period in 
question.


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for right knee medial meniscectomy with tenderness and slight 
muscle atrophy is denied.

Entitlement to an initial evaluation greater than 10 percent 
for degenerative joint disease of right knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

